                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA, ex rel.               Case No. 17-cv-04384-JST
                                            MALOU TUTANES-LUSTER,
                                   8                     Plaintiff,                         ORDER GRANTING DEFENDANT’S
                                   9                                                        MOTION TO TRANSFER VENUE
                                                  v.
                                  10                                                        Re: ECF Nos. 40, 48, 50
                                            BROKER SOLUTIONS, INC.,
                                  11                     Defendant.
                                  12
Northern District of California
 United States District Court




                                  13
                                                Before the Court is a motion to transfer venue filed by Defendant Broker Solutions, Inc.
                                  14
                                       d/b/a New American Funding (“NAF”). ECF No. 40. Plaintiff-Relator Malou Tutanes-Luster
                                  15
                                       opposes the motion. ECF No. 48. For the reasons set forth below, the Court will GRANT the
                                  16
                                       motion.
                                  17
                                       I.       BACKGROUND
                                  18
                                                In this qui tam action, Relator Tutanes-Luster asserts that Defendant NAF has violated the
                                  19
                                       False Claims Act (“FCA”) by presenting false or fraudulent claims for payment or approval to the
                                  20
                                       federal government, making or using false records or statements material to those claims, and
                                  21
                                       using false records or statements to reduce an obligation to transmit money or property to the
                                  22
                                       Government. See ECF No. 1 (“Compl.”); 31 U.S.C. §§ 3729(a)(l)(A), (B), (G). Although the
                                  23
                                       United States has declined to intervene, Relator maintains this action in the name of the
                                  24
                                       Government. See ECF No. 13 at 1 (citing 31 U.S.C. § 3730(b)). Relator alleges that NAF, a
                                  25
                                       lender approved by the Government to originate and underwrite single-family residential
                                  26
                                       mortgages insured by the Government, knowingly approved loans that violated government rules
                                  27
                                       while falsely certifying compliance with those rules. Id. ¶ 31.
                                  28
                                   1          The Federal Housing Administration (“FHA”) and the U.S. Department of Veterans

                                   2   Affairs (“VA”) offer mortgage-insurance programs which insure mortgage holders against loss if

                                   3   the borrower defaults on his or her government loan. Id. ¶¶ 8, 10. If a homeowner defaults on a

                                   4   government loan, the programs will pay the mortgage holder the full balance of the loan (or 50%

                                   5   of the loan, in the case of VA loans). Id. ¶ 11. The Government outsources the loan underwriting

                                   6   process to outside lenders, including NAF, who perform due diligence and certify the loans. Id. ¶¶

                                   7   22, 28. According to Relator, because NAF earns profits from its underwriting and origination of

                                   8   these loans – but is protected against loss by the Government’s insurance programs if a loan fails –

                                   9   it has an incentive to approve as many loans as possible, whether they meet the Government’s

                                  10   underwriting requirements or not. Id. ¶¶ 23-25.

                                  11          Relator was employed by NAF as a loan processor in its now-closed San Jose branch

                                  12   office from August 2016 to December 2016. Compl. ¶¶ 60-61; ECF No. 40-2 ¶ 18. She alleges
Northern District of California
 United States District Court




                                  13   that from at least July 2011 to the present, NAF recklessly originated and underwrote government

                                  14   loans, and falsely certified to the Government that the loans were eligible for government

                                  15   insurance. Compl. ¶ 32. Although Relator was physically located in San Jose, she worked with

                                  16   NAF’s locations in multiple states and claims to have observed that NAF’s activities related to the

                                  17   improper issuance of government loans were national in scope. Id. ¶¶ 62-63.

                                  18   II.    LEGAL STANDARD

                                  19          “For the convenience of parties and witnesses, in the interest of justice, a district court may

                                  20   transfer any civil action to any other district or division where it might have been brought.” 28

                                  21   U.S.C. § 1404(a). The purpose of Section 1404(a) is to “prevent the waste of time, energy and

                                  22   money and to protect litigants, witnesses and the public against unnecessary inconvenience and

                                  23   expense.” Van Dusen v. Barrack, 376 U.S. 612, 616 (1964) (quotation omitted). A motion for

                                  24   transfer lies within the broad discretion of the district court and must be determined on an

                                  25   individualized basis. See Jones v. GNC Franchising, Inc., 211 F.3d 495, 498 (9th Cir. 2000)

                                  26   (“Under § 1404(a), the district court has discretion ‘to adjudicate motions for transfer according to

                                  27   an individualized, case-by-case consideration of convenience and fairness.’” (quoting Stewart

                                  28   Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988))).
                                                                                         2
                                   1          Courts considering transfer must engage in a two-step analysis. First, courts determine

                                   2   whether the action could have been brought in the target district. Hoffman v. Blaski, 363 U.S. 335,

                                   3   343-44 (1960). Second, courts “weigh in the balance a number of case-specific factors” to

                                   4   undertake an “individualized, case-by-case consideration of convenience and fairness.” Stewart

                                   5   Org., Inc., 487 U.S. at 29. The factors the Court should consider include:

                                   6                  (1) plaintiff’s choice of forum, (2) convenience of the parties,
                                                      (3) convenience of the witnesses, (4) ease of access to the evidence,
                                   7                  (5) familiarity of each forum with the applicable law, (6) feasibility
                                                      of consolidation of other claims, (7) any local interest in the
                                   8                  controversy, and (8) the relative court congestion and time of trial in
                                                      each forum.
                                   9

                                  10   Williams v. Bowman, 157 F. Supp. 2d 1103, 1106 (N.D. Cal. 2001); see also Jones, 211 F.3d at

                                  11   498-99. The moving party bears the burden of showing that the transferee district is the more

                                  12   appropriate forum for the action. Jones, 211 F.3d at 499.
Northern District of California
 United States District Court




                                  13   III.   DISCUSSION

                                  14          A.      Venue in the Target District

                                  15          Transfer is only appropriate if the action could have been brought in the Central District of

                                  16   California. 28 U.S.C. § 1404(a). “A district court is one in which an action could have been

                                  17   brought originally if (1) it has subject matter jurisdiction; (2) defendants would have been subject

                                  18   to personal jurisdiction; and (3) venue would have been proper.” Duffy v. Facebook, Inc., Case

                                  19   No. 16-cv-06764-JSC, 2017 WL 1739109, at *3 (N.D. Cal. May 4, 2017) (citing Hoffman, 363

                                  20   U.S. at 343-44).

                                  21          The Central District of California meets these requirements. First, there is subject matter

                                  22   jurisdiction because Relator sues under the False Claims Act. See 28 U.S.C. § 1331. Second,

                                  23   NAF is subject to personal jurisdiction in the Central District because NAF maintains its corporate

                                  24   headquarters and principal place of business in Tustin, California. See ECF No. 40 at 9. Finally,

                                  25   venue is proper under 28 U.S.C. § 1391(b)(1) because NAF, the sole defendant, resides in the

                                  26   Central District. The first requirement for transfer is therefore met.

                                  27          B.      Transfer for the Convenience of the Parties and the Interests of Justice

                                  28          NAF argues that the convenience of the parties and the interests of justice warrant
                                                                                         3
                                   1   transferring this action because the underlying allegations have their locus in Tustin, California,

                                   2   where NAF maintains its headquarters and principal place of business. ECF No. 40 at 9. NAF

                                   3   emphasizes that the relevant documents are stored in Tustin, id.; that NAF’s submission of

                                   4   certifications to the FHA and VA took place there, id. at 9-10; and that the essential witnesses,

                                   5   evidence, and events of the case reside in or unfolded in the Central District, id. Finally, NAF

                                   6   argues that Relator has brought a case outside of her home forum without providing a meaningful

                                   7   reason for bringing the action here. Id. at 10.

                                   8           In response, Relator maintains primarily that her choice of forum should be given

                                   9   deference, ECF No. 48 at 7-9, and further asserts that the events giving rise to the action took

                                  10   place in the Northern District, id. at 9-12. Relator points out that NAF transacts business in the

                                  11   Northern District through its four offices located here. Id. at 10. Though Relator now resides in

                                  12   Arizona, she was employed at a NAF branch office in the Northern District as a processor of
Northern District of California
 United States District Court




                                  13   government-insured loans when she observed NAF’s policies and practices related to

                                  14   underwriting, endorsing, and certifying the loans in question, as well as other allegedly fraudulent

                                  15   activity giving rise to her FCA claims. Id. at 19.

                                  16           The Court now examines the relevant factors in turn.

                                  17                   1.      Plaintiff’s Choice of Forum

                                  18           Courts generally accord “great weight” to plaintiff’s choice of forum. Lou v. Belzberg, 834

                                  19   F.2d 730, 739 (9th Cir. 1987). This weight is diminished, however, when the plaintiff is a qui tam

                                  20   relator asserting the rights of the Government. See S.F. Tech. v. Glad Prods. Co., No. 10-CV-

                                  21   00966 JF (PVT), 2010 WL 2943537, at *7-8 (N.D. Cal. July 26, 2010) (concluding, in line with

                                  22   “substantial persuasive authority,” that in a qui tam action plaintiff’s choice of forum “is not

                                  23   entitled to the considerable weight it typically receives”); United States ex rel. Haight v. Catholic

                                  24   Healthcare W., No. C-01-1202 PJH, 2001 WL 1463792, at *4 (N.D. Cal. Nov. 9, 2001) (holding

                                  25   that the fact that “the United States, rather than relators, is the real party in interest . . . lessen[s]

                                  26   the deference traditionally accorded the plaintiffs’ choice of forum”).

                                  27           A plaintiff’s choice of forum also receives less deference when the plaintiff does not reside

                                  28   in that forum. See Gemini Capital Grp. v. Yap Fishing Corp., 150 F.3d 1088, 1091 (9th Cir.
                                                                                             4
                                   1   1998). Here, Relator does not reside in the Northern District of California, but in Arizona. ECF

                                   2   No. 40-1 at 2. Relator responds by pointing to United States ex rel. Thrower v. Academy

                                   3   Mortgage Corporation, Case No. 16-cv-02120-EMC, 2018 WL 4053484 (N.D. Cal. Aug. 24,

                                   4   2018), a similar qui tam action arising under the False Claims Act where the plaintiff-relator

                                   5   resided outside the selected district and the court denied the defendant’s motion to transfer venue.

                                   6   ECF No. 48 at 8-9. While Relator is correct that the court in Thrower ultimately rejected a motion

                                   7   to transfer, the court specifically afforded the relator’s choice of forum “very limited” weight.

                                   8   2018 WL 4053484, at *5 (emphasis added). Instead, the court based its denial of the motion on

                                   9   the fact that it had already issued a substantive ruling in the matter, the factors overall were largely

                                  10   neutral, and neither party would be significantly inconvenienced should the action remain in the

                                  11   Northern District. Id. at *7. Thus, Thrower provides little help to the Court in deciding this

                                  12   motion.
Northern District of California
 United States District Court




                                  13          A related consideration is the respective parties’ contacts with the plaintiff’s chosen forum,

                                  14   including the contacts relating to the plaintiff’s cause of action. Jones, 211 F.3d at 498-99. Here,

                                  15   Relator has some contacts with the chosen forum relating to her causes of action. Relator was

                                  16   employed by NAF in San Jose and physically located there at the time of her employment. ECF

                                  17   No. 48 at 19. As a loan processor, Relator observed NAF’s

                                  18                  policies and practices related to NAF underwriting, endorsing, and
                                                      certifying the loans in question; making false loan-level certifications;
                                  19                  approving exceptions to the government lending guidelines; making
                                                      “value appeals” to obtain inflated appraisals; manipulating borrower
                                  20                  data; failing to perform quality controls and report compliance
                                                      failures or underwriting deficiencies in government-insured loan
                                  21                  files.
                                  22   Id. It is unclear from both the Complaint and Relator’s opposition to the instant motion whether

                                  23   the activities alleged took place in the Northern District, or if Relator merely observed them from

                                  24   her physical location there, for example, over email or by phone. For example, the Complaint

                                  25   states that “[a]lthough Relator was physically located in San Jose, Relator worked with NAF’s

                                  26   locations in multiple states around the country and observed that NAF’s policies and practices

                                  27   described in this Complaint were national in scope.” Compl. ¶ 62. Similarly, regarding her

                                  28   allegations that NAF’s management would dictate the approval of loans even if they did not meet
                                                                                          5
                                   1   the Government’s requirements, “Relator reviewed files from around the country and it was true

                                   2   across all locations that management was empowered in the same way to override underwriting

                                   3   decisions.” Id. ¶ 275. Relator recalls three loan officers specifically who submitted non-

                                   4   qualifying files for approval, but she does not state their location at the time of submission. Id. ¶¶

                                   5   284-88. Thus, overall Relator has some ties to the Northern District related to her causes of

                                   6   action, but they appear to be insignificant in comparison to the national scope of her allegations.

                                   7          NAF maintains it has limited contacts in the Northern District. NAF has four branch

                                   8   offices here, out of 182 nationwide, and three underwriters, out of 120. ECF No. 40-2 ¶¶ 6, 16.

                                   9   From July 1, 2012 to November 30, 2018, NAF originated 861 FHA-insured mortgage loans for

                                  10   properties located in the Northern District, or 1.6% of the 52,912 FHA loans it originated in total

                                  11   for the same period. Id. ¶ 13. During that period, NAF originated 257 VA-insured mortgage loans

                                  12   for properties in the Northern District, out of 19,321 total, or 1.3%. Id. ¶ 14. In sum, NAF
Northern District of California
 United States District Court




                                  13   transacts business in the Northern District, employs underwriters here, and originates loans for

                                  14   some properties located within the district. Like Relator, NAF has some, but not extensive,

                                  15   contacts in the Northern District.

                                  16          Another question courts may consider in determining the level of deference to grant

                                  17   plaintiff’s choice of forum is whether “the operative facts” of the case “occurred within the forum

                                  18   of original selection” and whether that forum had any “particular interest in the parties or the

                                  19   subject matter.” In re Ferrero Litig., 768 F. Supp. 2d 1074, 1079 (S.D. Cal. 2011) (quoting Pac.

                                  20   Car & Foundry Co. v. Pence, 403 F.2d 949, 954 (9th Cir. 1968)). “The Ninth Circuit affirms

                                  21   transfers in cases where the district court finds ‘no significant connection between [the forum] and

                                  22   the facts alleged in the complaint.’” Id. (quoting Ventress v. Japan Airlines, 486 F.3d 1111, 1118

                                  23   (9th Cir. 2007)).

                                  24          NAF argues that the operative facts did not occur in the Northern District because the

                                  25   management-level decisions about loan underwriting, certification, and quality control policy

                                  26   underlying Relator’s allegations occurred at its central headquarters in Tustin, California. See

                                  27   ECF No. 40 at 12-14. Relator responds with a litany of actions she alleges NAF “took in [the

                                  28   Northern D]istrict giving rise to the Complaint’s FCA claims,” including, inter alia, underwriting,
                                                                                         6
                                   1   endorsing, and certifying loans for government insurance; making false loan-level certifications to

                                   2   government agencies; and approving exceptions to government lending guidelines to push through

                                   3   unqualified loans. ECF No. 48 at 9-10.

                                   4          Relator fails to offer any specifics regarding whether the individuals who took these

                                   5   actions were located in the Northern District while doing so. Relator states that she was in this

                                   6   district when NAF employees “wrote and transmitted numerous emails and documents” giving

                                   7   rise to her FCA claims, without noting the location of those employees. Id. at 10. As NAF points

                                   8   out in its reply, the Complaint repeatedly mentions Kevin English, NAF’s Vice President of

                                   9   Operations – who works in Tustin – as a key participant in the management override policy. ECF

                                  10   No. 50 at 5. Moreover, Relator alleges that NAF’s activities were national in scope and identifies

                                  11   nothing about those activities that is particular to this district. The Court is persuaded by NAF’s

                                  12   characterization of the operative facts in this case as national in scope, not significantly connected
Northern District of California
 United States District Court




                                  13   to the Northern District, and driven in large part by decisions made by NAF management in the

                                  14   Central District.

                                  15          In sum, the lawsuit is a qui tam action brought on behalf of the U.S. Government, Relator

                                  16   does not reside in the Northern District, and she has minimal contacts in the selected forum.

                                  17   Relator’s allegations are grounded in decisions made in Tustin, California, where NAF’s corporate

                                  18   officers, underwriting supervisors, compliance and quality assurance staff, and insuring

                                  19   department are all located. ECF No. 40 at 13. Accordingly, the Court affords minimal deference

                                  20   to Relator’s chosen forum.

                                  21                  2.      Convenience of the Parties

                                  22          Section 1404(a) provides for transfer to a more convenient forum, “not to a forum likely to

                                  23   prove equally convenient or inconvenient.” Adobe Sys. Inc. v. Childers, No. 5:10-cv-03571-

                                  24   JF/HRL, 2011 WL 566812, at *9 (N.D. Cal. Feb. 14, 2011) (citing Van Dusen, 376 U.S. at 646).

                                  25   Transfer “should not be granted if the effect is simply to shift the inconvenience to the plaintiff.”

                                  26   Id. (citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)).

                                  27   “Defendants must show that the balance of conveniences weighs heavily in favor of transfer in

                                  28   order to overcome the strong presumption in favor of plaintiff’s choice of forum.” Id.
                                                                                          7
                                   1          As explained above, the “strong presumption in favor of plaintiff’s choice of forum” is

                                   2   weakened here by the facts that the case is a qui tam action, that Relator does not reside in the

                                   3   chosen forum, and that the allegations appear to stem from management-level decisions in the

                                   4   Central District. NAF argues transfer is more convenient for the parties because NAF’s

                                   5   headquarters and principal place of business is located in Tustin, California, and its potential

                                   6   witnesses and records are located there. ECF No. 40 at 14. The Court agrees that the Central

                                   7   District would be more convenient for NAF.

                                   8          Relator responds that transfer is inappropriate where “the effect is simply to shift the

                                   9   inconvenience to the plaintiff.” ECF No. 48 at 14 (quoting Adobe Sys., Inc., 2011 WL 566812, at

                                  10   *9). But Relator does not describe any inconvenience she will face if the litigation is transferred

                                  11   to the Central District. Relator cites to Leroy-Garcia v. Brave Arts Licensing, No. C 13-01181

                                  12   LB, 2013 WL 4013869 (N.D. Cal. Aug. 5, 2013), where the defendant’s motion to transfer was
Northern District of California
 United States District Court




                                  13   granted because the plaintiff was a resident of Spain and “did not argue it was more difficult to

                                  14   litigate in Los Angeles than San Francisco.” ECF No. 48 at 13. Relator implies that this case is

                                  15   unlike Leroy but does not actually identify the distinction. Instead, the case is obviously similar to

                                  16   the one before the Court: Relator is also a resident of another district and has made no argument

                                  17   that it would be more difficult for her to litigate in the Central District than the Northern District.

                                  18   Leroy-Garcia supports transfer here.

                                  19          Similarly, Thrower – which Relator relies on repeatedly, including with regard to this

                                  20   factor – does not support denying Defendant’s motion to transfer based on the relative

                                  21   convenience to the parties. There, the relator filed her action in the Northern District of

                                  22   California, but resided in the Eastern District. Thrower, 2018 WL 4053484, at *5. The defendant

                                  23   moved to transfer to the District of Utah, where its business was headquartered. Id. at *4. The

                                  24   court observed that “the Northern District is much closer and therefore more convenient for

                                  25   [Relator] than the District of Utah.” Id. at *5. In part because the District of Utah was more

                                  26   convenient for the defendant, but less convenient for the relator, the court refused to permit

                                  27   transfer. Id. at *7. Here, remaining in the Northern District actually be less convenient for

                                  28   Relator, given that she resides in Arizona. See ECF No. 40 at 14. Thus, the reasoning in Thrower
                                                                                          8
                                   1   does not support transfer in this case.

                                   2           Because the Central District is clearly more convenient to NAF, and Relator offers no

                                   3   reason the Northern District would be more convenient for her, the Court finds this factor weighs

                                   4   in favor of transfer.

                                   5                   3.      Convenience of the Witnesses

                                   6           “The relative convenience to the witnesses is often recognized as the most important factor

                                   7   to be considered” in ruling on a motion to transfer venue under § 1404(a). Metz v. U.S. Life Ins.

                                   8   Co., 674 F. Supp. 2d 1141, 1147 (C.D. Cal. 2009) (quoting Saleh v. Titan Corp., 361 F. Supp. 2d

                                   9   1152, 1160 (S.D. Cal. 2005)). In balancing the convenience of witnesses, “courts must consider

                                  10   not only the number of witnesses, but also the nature and quality of their testimony. The

                                  11   convenience of non-party witnesses is a more important factor than the convenience of party

                                  12   witnesses,” including party employees. Id. (quoting Catch Curve, Inc. v. Venali, Inc., Case No.
Northern District of California
 United States District Court




                                  13   CV 05-04820 DDP (AJWx), 2006 WL 4568799, at *3 (C.D. Cal. Feb. 27, 2006)). Furthermore,

                                  14   when “establishing inconvenience to witnesses, the moving party must name the witnesses, state

                                  15   their location, and explain their testimony and its relevance.” Hendricks v. StarKist Co., Case No.:

                                  16   13-cv-729 YGR, 2014 WL 1245880, at *3 (N.D. Cal. Mar. 25, 2014) (quoting Costco Wholesale

                                  17   Corp. v. Liberty Mut. Ins. Co., 472 F. Supp. 2d 1183, 1193 (S.D. Cal. 2007)).

                                  18           NAF argues the Central District will be more convenient for party witnesses, primarily its

                                  19   own employee witnesses. ECF No. 40 at 15. Although NAF fails to name any specific potential

                                  20   witnesses, it argues that “the relevant witnesses will be the NAF employees responsible for

                                  21   creating and administering nationwide policies and procedures for submitting loans to the FHA

                                  22   and VA.” Id. These witnesses reside near NAF headquarters in Tustin, California, where this

                                  23   policy development and decision-making occurs. Id.; see also ECF No. 40-2 ¶¶ 15, 17. The Court

                                  24   agrees that the Central District would be more convenient to NAF’s employee witnesses.

                                  25           Relator, for her part, does not identify any party or non-party witness who would be

                                  26   inconvenienced by either granting or denying the motion to transfer. She identifies no witnesses

                                  27   who are presently in the Northern District. Therefore, it is unclear at best whether Relator’s

                                  28   witnesses would find it more convenient to participate in litigation in either the Northern or
                                                                                         9
                                   1   Central District.

                                   2           As neither party has identified any inconvenience to non-party witnesses that would result

                                   3   from either transferring or staying, but NAF has argued that its employee witnesses reside in the

                                   4   Central District, this factor weighs slightly in favor of transfer.

                                   5                   4.      Ease of Access to the Evidence

                                   6           Courts generally do not regard “the transportation of documents . . . as a burden because of

                                   7   technological advances in document storage and retrieval.” Hendricks, 2014 WL 1245880, at *4

                                   8   (citing Van Slyke v. Capital One Bank, 503 F. Supp. 2d 1353, 1362 (N.D. Cal. 2007)). While this

                                   9   diminishes the weight of this factor in the transfer determination, ease of access to the evidence

                                  10   remains a factor to consider. Roe v. Intellicorp Records, Inc., No. 12-CV-0256-YGR, 2012 WL

                                  11   3727323, at *3 (N.D. Cal. Aug. 27, 2012) (citing Patent Mgmt. Found., LLC v. Analog Devices,

                                  12   Inc., Case No. C-10-3620 SBA, 2011 WL 197831, at *4 (N.D. Cal. Jan. 20, 2011)).
Northern District of California
 United States District Court




                                  13           NAF argues this factor favors transfer because this case “will primarily focus on

                                  14   documents pertaining to loan files and corporate records” which are managed “at the company’s

                                  15   headquarters in Tustin.” ECF No. 40 at 16. Relator responds that “the fact that records are

                                  16   located in a particular district is not itself sufficient to support a motion for transfer,” particularly

                                  17   when those documents are available electronically. ECF No. 48 at 17 (quoting Benson v.

                                  18   JPMorgan Chase Bank, N.A., Nos. C-09-5272 EMC, C-09-5560 EMC, 2010 WL 1445532, at *6

                                  19   (N.D. Cal. Apr. 7, 2010)).

                                  20           NAF replies that although electronic transfer of documents lessens the weight of this

                                  21   factor, venue transfer should be granted when all evidence is located in the transferee district and

                                  22   the plaintiff fails to establish any evidence in its chosen district. ECF No. 50 at 8 (citing

                                  23   Inlandboatmen’s Union of the Pac. v. Foss Mar. Co., No. C14-1403JLR, 2015 WL 64933, at *5

                                  24   (W.D. Wash. Jan. 5, 2015)). While this one factor is not dispositive, NAF’s point is well taken.

                                  25   Although the ease of electronic discovery reduces the importance of this factor, “costs of litigation

                                  26   can still be substantially lessened if the venue is in the district in which most of the documentary

                                  27   evidence is stored.” Park v. Dole Fresh Vegetables, Inc., 964 F. Supp. 2d 1088, 1095 (N.D. Cal.

                                  28   2013) (citing Italian Colors Rest. v. Am. Express Co., No. 03-3719, 2003 WL 22682482, at *5
                                                                                           10
                                   1   (N.D. Cal. Nov. 10, 2003)); see also FTC v. Graco, Inc., Civil Action No. 11-cv-02239 (RLW),

                                   2   2012 WL 3584683, at *6 (D.D.C. Jan. 26, 2012) (acknowledging that “these technological

                                   3   advances do not obviate the access to evidence inquiry entirely”). Relator appears to acknowledge

                                   4   that the relevant records are held in the Central District, arguing simply that the ease of electronic

                                   5   discovery and the fact that NAF has identified no specific physical evidence located there should

                                   6   lead the Court to find this factor neutral. See ECF No. 48 at 17-19.

                                   7          While NAF does not identify specific physical documents located in the Central District, it

                                   8   states that “all pertinent files” are located there. ECF No. 50 at 8. NAF’s corporate records,

                                   9   computer systems, and electronic databases are stored and managed at its Tustin headquarters.

                                  10   ECF No. 40 at 16. Relator, meanwhile, offers no examples of evidence located in the Northern

                                  11   District. On balance, while acknowledging the benefits of electronic discovery in reducing the

                                  12   importance of this factor, the ease of access to evidence here slightly favors transfer.
Northern District of California
 United States District Court




                                  13                  5.      Familiarity of Each Forum with the Applicable Law

                                  14          As the FCA is a federal statute, the Northern District and the Central District are equally

                                  15   equipped to adjudicate Relator’s claims. This factor is neutral. See Roe, 2012 WL 3727323, at *4.

                                  16                  6.      Feasibility of Consolidation of Other Claims

                                  17          As there are no pending actions that could be consolidated with this one, this factor is

                                  18   neutral.

                                  19                  7.      Any Local Interest in the Controversy

                                  20          In evaluating the interests of justice, a court may consider public interest factors, including

                                  21   local interests in deciding local controversies. Decker Coal Co., 805 F.2d at 843.

                                  22          In Thrower, the Court found that the proposed district had a greater local interest in the

                                  23   controversy because “many more claims emanated” from that district than the selected district.

                                  24   2018 WL 4053484, at *7. Here, it is unclear what volume of claims emanate from each district

                                  25   based on the generalized assertions in Relator’s Complaint. See Compl. ¶ 282 (“Relator saw this

                                  26   management override happen repeatedly,” without identifying where management operated); id. ¶

                                  27   284 (naming three loan officers who submitted non-qualifying files, without specifying where

                                  28   these employees were located); id. ¶ 369 (“Relator heard comments from loan officers that they
                                                                                         11
                                   1   had been at the property while the appraiser was performing the inspection to help get a good

                                   2   value for the property,” again not identifying where this appraisal took place). Without pointing to

                                   3   specific instances of wrongdoing by NAF in the Northern District, Relator instead alleges the

                                   4   practices violating the FCA were “national in scope” based on her work across locations in

                                   5   multiple states. Id. ¶ 62.

                                   6          NAF argues that the Central District has a strong interest in this case because the nexus of

                                   7   the claims is NAF’s headquarters in Tustin, where it makes its “executive management decisions

                                   8   and creates, implements, and directs its various national policies and procedures.” ECF No. 40 at

                                   9   17. NAF cites United States v. Quicken Loans Inc., 217 F. Supp. 3d 272 (D.D.C. 2016), an FCA

                                  10   action where the court transferred venue under § 1404(a) because the most significant events

                                  11   underlying the claims occurred where the decisions were made to underwrite, endorse, and certify

                                  12   the loans at issue. Id. (citing 217 F. Supp. 3d at 279-80). While NAF employs underwriters in
Northern District of California
 United States District Court




                                  13   both districts, there are many more operating in the Central District. See ECF No. 40-2 ¶ 16 (of

                                  14   120 FHA and VA underwriters who currently work at NAF, 58 are in the Central District of

                                  15   California and three are located in the Northern District); id. ¶ 6 (there are 39 NAF branch offices

                                  16   in the Central District and four in the Northern District). Moreover, a key component of Relator’s

                                  17   allegations is that NAF had a policy whereby central management would override the

                                  18   recommendations of lower-level employees in the branch offices. Compl. ¶¶ 275, 282.

                                  19   Management, including the officers with direct supervisory responsibility for the activities

                                  20   described by Relator, is located in Tustin. ECF No. 40-2 ¶¶ 8, 20-21. Also in Tustin are the

                                  21   compliance, quality assurance, and insuring departments, which confirmed the eligibility of the

                                  22   loans at issue and then certified and submitted them to the government. Id. ¶¶ 10-12. The Court

                                  23   agrees that the Central District has a stronger interest in resolving the controversy.

                                  24          Accordingly, this factor weighs in favor of transfer.

                                  25                  8.      The Relative Court Congestion and Time of Trial in Each Forum

                                  26          “The real issue is not whether a dismissal will reduce a court’s congestion but whether a

                                  27   trial may be speedier in another court because of its less crowded docket.” Gates Learjet Corp. v.

                                  28   Jensen, 743 F.2d 1325, 1337 (9th Cir. 1984); Hendricks, 2014 WL 1245880, at *6. Relator cites
                                                                                         12
                                   1   statistics showing the Central District had 4,000 more cases pending than the Northern District for

                                   2   the 12-month period ending September 30, 2018 (10,180 in the Northern District, while 14,208

                                   3   were pending in the Central District). ECF No. 48 at 20-21. But over this same period, the time

                                   4   from filing to trial in a civil case in the Central District was 21.3 months, compared to 30.0 months

                                   5   in the Northern District. Id. And as NAF points out, while the Central District has more cases

                                   6   pending, it also has more judges to handle the caseload (29 district court judges compared to 19 in

                                   7   the Northern District). ECF No. 50 at 10. Thus, the per-judge caseload in the Central District is

                                   8   actually slightly lower. See U.S. District Courts – Federal Court Management Statistics –

                                   9   Comparison Within Circuit (Sept. 30, 2018), https://www.uscourts.gov/file/24854/download

                                  10   (accessed Mar. 4, 2019) (showing 639 total filings per judge in the Northern District of California

                                  11   and 634 filings per judge in the Central District of California for the 12 months ended September

                                  12   30, 2018).
Northern District of California
 United States District Court




                                  13          The per-judge caseload in the Central District and faster time to trial both weigh in favor of

                                  14   transfer. See Paramount Farms Int’l LLC v. R.A.W. Real & Wonderful, LLC, CV 14-581 GAF

                                  15   (VBKx), 2014 WL 12597157, at *8 (C.D. Cal. Apr. 4, 2014) (retaining a case in the original

                                  16   district even though it had more total cases than its counterpart, because, emphasizing the

                                  17   “relevant statistic of how many cases per judge each district has,” judges in the original district

                                  18   “appear[ed] to run a more efficient docket and set cases for trial, on average, thirteen months faster

                                  19   than their counterparts”).

                                  20   IV.    CONCLUSION

                                  21          For the above reasons, the Court GRANTS Defendant’s motion to transfer venue to the

                                  22   Central District of California. Accordingly, the Court will not rule on NAF’s pending motion to

                                  23   dismiss, ECF No. 41.

                                  24          IT IS SO ORDERED.

                                  25   Dated: March 4, 2019
                                                                                        ______________________________________
                                  26
                                                                                                      JON S. TIGAR
                                  27                                                            United States District Judge

                                  28
                                                                                         13
